 



Exhibit 10.33
SERVICES AGREEMENT
This Agreement is entered into by and between General Atomics, a California
corporation (“GA”) and Oceanic Exploration Company, a Delaware corporation
(“Oceanic”), and is effective June 30, 2007 (the “Effective Date”). GA and
Oceanic are individually referred to herein as a “Party” and collectively as the
“Parties”.
RECITALS
WHEREAS, Oceanic wishes GA to provide it with executive management services and
GA is willing to provide such services.
NOW THEREFORE, in consideration of the promises, mutual covenants and agreements
herein contained, the Parties hereto agree as follows:

  1.   Scope of Services. Stephen M. Duncan (“Duncan”) is a full time employee
of GA. Duncan has been appointed as President of Oceanic and in that capacity
will be devoting part of his working time to Oceanic’s business affairs. In
order for Duncan to devote part of his time to Oceanic, the Parties have agreed
that GA shall provide Duncan’s services on the terms set forth herein to Oceanic
on a part-time basis as Duncan and Oceanic shall agree is necessary or desirable
to fulfill Duncan’s duties as President. The Parties acknowledge and agree that,
although Duncan shall be GA’s employee and not Oceanic’s employee, GA shall
exercise no supervision or control over Duncan or Duncan’s exercise of
discretion, judgment or decision making in his capacity as President of Oceanic.
    2.   Term. This Agreement shall commence as of the Effective Date and shall
remain in effect until terminated by either Party in accordance with the
Termination provision set forth in Paragraph 10 below.     3.  
Consideration/Payment. Labor-related costs, including salary and fringe
benefits, incurred in the performance of services identified in Paragraph 1
shall be billed at a fixed monthly amount of $7,500.00. Non-labor related costs,
including travel, required in the performance of services identified in
Paragraph 1 shall be billed at actual cost plus a fixed handling fee of 2.5%.
Payments to GA for services rendered will both be due and payable in full no
later than 30 days after the invoice date. All payments made pursuant to this
Agreement will be in U.S. Dollars and will be paid by check or wire transfer to
the account designated on the GA invoice.         The Parties acknowledge that
the $7,500.00 fixed monthly amount provided for, herein, shall be reviewed
annually. That amount may be adjusted by mutual agreement between the parties.  
  4.   Limitation of Liability. Each Party hereto shall use its best efforts in
the performance of its obligation under this Agreement; and, provided it has
done so, shall not be liable to the other Party for any loss or damage of
whatever nature sustained by the other Party, as a result of such performance.
The provision of this Paragraph 4 shall apply notwithstanding any conflicting
provision(s) of any other agreement and to the full extend permitted by law and
regardless of fault.     5.   Standards and Remedies. If the performance of any
tasks by GA under this Agreement was not in accordance with that which could be
reasonably expected, Oceanic will give GA prompt notice and GA will, if
practicable at that time, re-perform the non-complying portion of the work in
accordance with the terms of this Agreement. Such re-performance by GA shall be
Oceanic’s exclusive remedy and shall be GA’s sole obligation. GA shall not be
responsible for the use of or the inability to use any information furnished in
conjunction with the work performed hereunder.         THE EXPRESS UNDERSTANDING
AND THE REMEDY SET FORTH IN THIS PARAGRAPH 5 ARE EXCLUSIVE AND NO WARRANTIES OR
REMEDIES OF ANY KIND, WHETHER STATUTORY, WRITTEN, ORAL, EXPRESSED OR IMPLIED,
INCLUDING THE WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
USAGE SHALL APPLY.     6.   Conflict of Interest. If in rendering services
hereunder either Party at any time has reason to believe that such services may
involve matters as to which the respective interests of the Parties may be in
conflict, the Party which first becomes aware of the potential conflict of
interests shall immediately advise the other Party and call attention to any
possible means by which such conflicts may be reconciled and eliminated.

 



--------------------------------------------------------------------------------



 



  7.   Action by the Parties. Each Party hereto shall not be responsible for the
acts or omissions of the employees, contractors, subcontractors, or agents of
the other Party and, except as may be otherwise stated in a separate agreement,
shall not be liable for any property damage or personal injury caused by any act
or failure to act by such employees, contractors, subcontractors or agents of
the other Party.     8.   Assignment. The delegating or assigning by either
Party hereto of any or all of its duties or rights hereunder may be made only
with the written consent of the other Party.     9.   Applicable Law. The rights
and obligations of the Parties hereto shall be interpreted in accordance with
and governed in all aspects by the laws of the State of Delaware.     10.  
Termination. Either Party hereto may terminate this Agreement at any time by
providing notice in writing at least thirty (30) calendar days in advance of the
effective date of such termination. Paragraph 4 and Paragraph 7 shall survive
termination of this Agreement as long as is permitted by law. Notwithstanding
the above, this Agreement shall terminate immediately upon the termination of
Duncan’s position as President of Oceanic.     11.   Notices. Notices under this
Agreement will, until further notice, be in writing and will be sent by
facsimile followed by courier mail to the respective Parties at the addresses
below:

                  Oceanic: Oceanic Exploration Company    
 
      7800 East Dorado Place, Suite 250    
 
      Englewood, Colorado 80111    
 
      Attention: Courtney Cowgill, CFO    
 
      Facsimile No.: (303) 779-8644    
 
           
 
  GA:   General Atomics    
 
      3550 General Atomics Court    
 
      San Diego, California 9212    
 
      Attention: Anthony Navarra, CFO    
 
      Facsimile No.: (858) 455-4215    

  12.   Severability. In the event that any one or more provisions contained
herein will be held by a court of competent jurisdiction to be invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein will not in any way be affected or
impaired thereby and the Parties agree to replace such invalid, illegal or
unenforceable term or provision with an enforceable and valid arrangement that
in its economic effect, will be as close as possible to the invalid, illegal or
unenforceable term or provision.     13.   Entire Agreement. This Agreement
contains the entire agreement between the Parties hereto with respect to the
subject matter set forth herein and supersedes any and all other agreement, oral
or written, in respect to the subject matter hereof. With the exception of a
change in price per Paragraph 3, this Agreement shall not be modified or amended
except by an instrument in writing signed by an authorized representative of
both Parties.

                  General Atomics Corporation       Oceanic Exploration Company
 
               
By:
  /s/ Anthony Navarra       By:   /s/ Courtney Cowgill
 
 
 
     Anthony Navarra          
 
Courtney Cowgill
 
       Senior Vice-President, CFO and Treasurer           CFO/Corporate
Treasurer

 